741 N.W.2d 302 (2007)
Anthony DiVERGILIO, Jr. and Victoria A. Valentine, Plaintiffs/Counter-Defendants/Appellants,
v.
CHARTER TOWNSHIP OF WEST BLOOMFIELD, Defendant/Counter-Plaintiff/Appellee, and
West Bloomfield Wetlands Review Board and West Bloomfield Board of Trustees, Defendants-Appellees.
Docket No. 133174. COA No. 261766.
Supreme Court of Michigan.
November 29, 2007.
On order of the Court, the motions for leave to file amicus curiae briefs are GRANTED. The application for leave to appeal the November 2, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.